DETAILED ACTION
Claims 1-3, 7-8 and 10-12 were rejected in the Office Action mailed on 07/01/2021 and claims 4-6 and 9 were withdrawn. 
Applicant’s response filed 09/02/2021 is acknowledged.  In the response applicant amended claims 1, and canceled claims 4-6 and 9.  
Claims 1-3, 7-8 and 10-12 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Didomizio et al. (US 2011/0142708 A1), herein Didomizio.
In regards to claims 1-2, Didomizio teaches a ferritic stainless steel alloy comprising from about 5 wt % to about 30 wt % chromium, from about 0.1 wt % to about 2 wt % titanium, from about 0 wt % to about 5 wt % molybdenum, from about 0 wt % to about 5 wt.% tungsten, from about 0 wt % to about 5 wt % manganese, from about 0 wt 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 1 (Mass%)
Didomizio (mass %)
(about a to about b)

C
0.02 or less
0 to 0.5
overlap
Si
3.1-10
0 to 5
overlap
Mn
1 or less
0 to 5
overlap
P
0.04 or less
0
encompassed

0.01 or less
0
encompassed
Cr
16-30
5 to 30
overlap
Al
2-6.5
0 to 2
overlap
N
0.02 or less
0 to 0.5
overlap
Ni
0.5 or less
0 to 8
overlap
Ti (claim 2)
Claim 2: 0.01 to 0.5
 0.1 to 2
overlap
impurities
present
present
overlap
Fe
remainder
remainder
overlap


In regards to claim 3, Didomizio teaches the alloy is made into a sheet [0036].  Didomizio does not teach a sheet thickness.   
Didomizio discloses the claimed invention except for the thickness range of the sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the sheet to the claimed sheet thickness range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


In regards to claim 8, Didomizio teaches the limitation of claim 2 as set forth above.  Didomizio teaches the alloy is made into a sheet [0036].  Didomizio does not teach a sheet thickness.   
.


Claims 7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Didomizio et al. (US 2011/0142708 A1), herein Didomizio, as applied to claims 1, 2-3 and 8 above, and further in view of Firth Brown LTD (GB 2082631 A), herein Firth Brown.

In regards to claim 7, Didomizio teaches the alloy is for use in hot sections of turbines and energy applications but does not expressly teach a resistance heating element formed of the alloy [0002].  
Firth Brown teaches a ferritic iron-aluminum-chromium alloy [Abstract, Title].  Firth Brown teaches it is known to use ferritic iron-aluminum-chromium alloys as resistance heating elements [Abstract, Pg. 2 lines 27-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the alloy of Didomizio as a resistance heating element.  As Firth Brown teaches it is conventionally known to use ferritic iron-

In regards to claim 10, Didomizio teaches the limitations of claim 2 as set forth above.  Didomizio teaches the alloy is for use in hot sections of turbines and energy applications but does not expressly teach a resistance heating element formed of the alloy [0002].  
Firth Brown teaches a ferritic iron-aluminum-chromium alloy [Abstract, Title].  Firth Brown teaches it is known to use ferritic iron-aluminum-chromium alloys as resistance heating elements [Abstract, Pg. 2 lines 27-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the alloy of Didomizio as a resistance heating element.  As Firth Brown teaches it is conventionally known to use ferritic iron-aluminum-chromium alloys as resistance heating elements, it would be the simple substitution of one ferritic iron-aluminum-chromium alloy for another for predictable results.

In regards to claim 11, Didomizio teaches the limitations of claim 3 as set forth above.  Didomizio teaches the alloy is for use in hot sections of turbines and energy applications but does not expressly teach a resistance heating element formed of the alloy [0002].  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the alloy of Didomizio as a resistance heating element.  As Firth Brown teaches it is conventionally known to use ferritic iron-aluminum-chromium alloys as resistance heating elements, it would be the simple substitution of one ferritic iron-aluminum-chromium alloy for another for predictable results.

In regards to claim 12, Didomizio teaches the limitations of claim 8 as set forth above.  Didomizio teaches the alloy is for use in hot sections of turbines and energy applications but does not expressly teach a resistance heating element formed of the alloy [0002].  
Firth Brown teaches a ferritic iron-aluminum-chromium alloy [Abstract, Title].  Firth Brown teaches it is known to use ferritic iron-aluminum-chromium alloys, as resistance heating elements [Abstract, Pg. 2 lines 27-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the alloy of Didomizio as a resistance heating element.  As Firth Brown teaches it is conventionally known to use ferritic iron-aluminum-chromium alloys as resistance heating elements, it would be the simple substituting of one ferritic iron-aluminum-chromium alloy for another for predictable results.

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 09/02/2021, with respect to the rejections of claims under Holler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Didomizio et al. (US 2011/0142708 A1), herein Didomizio and Didomizio in view of Firth Brown LTD (GB 2082631 A), herein Firth Brown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        

/ELIZABETH COLLISTER/           Examiner, Art Unit 1784